Citation Nr: 0828279	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Regional 
Office (RO) that found that new and material evidence had not 
been received to reopen the claim for service connection for 
bilateral hearing loss.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  During 
the hearing, the veteran waived initial RO consideration of 
any evidence submitted during the hearing and after the case 
was appealed to the Board.  38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  An August 2005 RO decision that denied service connection 
for bilateral hearing loss was not timely appealed and is 
final.

2.  The evidence added to the record since the August 2005 RO 
decision is cumulative and redundant, and by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.

CONCLUSION OF LAW

The evidence received since the final August 2005 rating 
decision that denied service connection for bilateral hearing 
loss is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), in which the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a November 2006 letter, the veteran was 
provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The November 2006 letter also advised the 
veteran of the basis for the prior denial of service 
connection and what information constitutes new and material 
evidence.  The letter further notified the veteran about how 
disability evaluations and effective dates are assigned and 
the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, a 
private medical report, VA outpatient treatment reports, a VA 
examination report, and the veteran's hearing testimony.

The Board notes that the RO also attempted to retrieve Social 
Security Administration (SSA) records.  However, upon request 
of these records the RO received a response from SSA that 
those records were unable to be located and further efforts 
would be futile.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying and providing 
statements.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for hearing loss was originally denied in 
September 2004 because the hearing loss neither occurred in 
nor was caused by service.  An August 2005 RO decision 
confirmed the prior denial.  The veteran did not appeal and 
the August 2005 RO decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the August 2005 RO 
decision included the service treatment records, a private 
medical report and a September 2004 VA examination.  Service 
treatment records are absent of any findings or complaints of 
hearing loss and the veteran's hearing at separation from 
active service was within normal limits.  In an April 2002 
private medical report, audiology findings demonstrated that 
the veteran experienced hearing loss in both ears.  In a 
September 2004 VA examination, the veteran described noise 
exposure in service and was diagnosed with mild to severe 
sensorineural hearing loss in both ears.  The examiner opined 
that the veteran suffered no hearing loss during his active 
duty period of service from 1966 to 1967, since his 
separation examination indicated hearing was well within 
normal limits in 1967.  In a February 2005 statement, the 
veteran reported that he was exposed to extreme noise and 
blasts in the military.

The evidence added to the record since the August 2005 
decision includes the veteran's statements, VA outpatient 
treatment reports and the veteran's testimony from an April 
2008 hearing before the Board.  The veteran contends that he 
was constantly exposed to loud noise while in service which 
he believed caused hearing loss in both ears.  VA outpatient 
treatment reports from October 2005 to February 2007 reveal 
that the veteran's active problems included bilateral hearing 
loss.  A duplicate copy of the April 2002 private medical 
report was also submitted.  

In an April 2008 hearing before the Board, the veteran 
testified that his military occupational specialty during 
active duty was a 13F10 Cannon Pair, and stood on top of the 
gun or next to the actual barrel, thereby exposing him to 
loud noise from artillery type rounds.  He also reported an 
incident in service in 1966 where his ears bled as well as 
noise exposure in the Army Reserve.  He stated he was not 
given a hearing test during his time in the Army Reserve, 
though his squad leaders would sign commands for him due to 
his hearing problems.  He does not currently receive 
treatment for his hearing though he used hearing aids.  The 
veteran reported no other noise exposure following his 
military service.  

The Board finds that the newly submitted evidence is 
cumulative and redundant of the evidence of record at the 
time of the final August 2005 RO rating decision, serving 
only to reiterate the veteran's contentions of noise exposure 
in service with resulting hearing loss.  The evidence 
considered in the prior decision included findings that the 
veteran suffers from hearing loss, as well as his contentions 
of being exposed to excessive noise during service, which he 
believes caused his hearing loss.  The newly submitted 
evidence does not show that the currently diagnosed bilateral 
sensorineural hearing loss is causally related to the 
veteran's active military service.  Thus, the evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not furnish a reasonable possibility of 
substantiating the appellant's claim for service connection 
for bilateral hearing loss.  Consequently, the Board 
concludes that new and material evidence has not been 
received, and the claim is not reopened.  See 38 C.F.R. 
§ 3.156(a). 


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened, and the appeal is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


